DETAILED ACTION
  
1. This communication is in response to the Remarks filed on 07/07/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
1a. Status of the claims: 
                               Claims 1- 14 are pending.  

Response to Argument
2. As per claims 1 -14, Applicant's arguments filed 7/7/2021 have been fully considered but are moot in view of the new grounds of rejection.

Applicant argues that Tan is non-analogous art because Tan teaches “the use of so-called "smart agent robots" including a friend agent robot and a smart agent robot. A friend message interface is also provide” that is quite different than the limitations of the claim "providing an interactive chatting application (APP) message sharing system and method for sharing messages exchanged among users who talk with each other through a chatting APP with another APP,"  as recited in claims 1, 14, and 19  (Remarks, pages 7-8).

In response , Aplicant's argument that Tan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tan is analogous because Tan and the prior art are in the field of sharing messages by using apps. As can be seen, Tan discloses in paragraphs, [0011]-[0016] and Fig. 3 that  messages are being exchanged using software  applications (apps) of heterogeneous instant messaging platforms and agent robots  having chat functions for 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless -
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. Claims 1 and 8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tan (US 2018/0144236 A1).  

Regarding claim 1, Tan discloses a system for sharing a message of an interactive chatting application, the system comprising:

 a message sharing server configured to share (Tan discloses  Ser1 that is a first server sharing weather messages to users (Tan, [0012])), with at least one heterogeneous application (Tan discloses  an heterogeneous instant messaging platform being disclosed (Tan, [0011])); all or some of messages exchanged in an interactive chatting application for communicating   exchanged using a software  application (app) of an instant messaging platform and an agent robot  having a chat function for communication with a user at a user terminal, where the user at the terminal is interacting using a chat software app  (Tan, [0011]-[0016]); Fig. 3); and
          a message sharing device configured to be connected online to the message sharing server and to receive information for sharing the messages or information for executing a message sharing function from a terminal (Tan discloses  a user terminal 10 (user terminal 10 is the message sharing device) having an message interface that communicating with server Ser1 (message sharing sever) for communication data to  a friend terminal system 11 (friend terminal system 11 is the terminal ) (Tan, [0012]) Fig. 1).     
 
Regarding claim 8, Tan discloses the system of claim 1, wherein the message sharing server shares the messages exchanged in the interactive chatting application with a corresponding heterogeneous application or a corresponding heterogeneous application server through an identifier pre-registered in a chat channel of the interactive chatting application (Tan discloses  a user terminal 10 (user terminal 10 is the message sharing device) having an message interface that communicating with server Ser1 (message sharing sever) for communication data to  a friend terminal system 11 (friend terminal system 11 is the terminal ); where Serv1 corresponds to a weather sharing server application (Tan, [0012]) Fig. 1)).   

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 

           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 
 

4a. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Liu et al. (hereinafter “Liu”) (US 9,396,264 B2).

Regarding claim 2, Tan discloses the system of claim 1. 

      Tan does not disclose wherein the message sharing server is implemented to perform a function of detecting a specific word or keyword included in the messages exchanged through a chat channel of the interactive chatting application.  
 
         Liu discloses wherein the message sharing server is implemented to perform a function of detecting a specific word or keyword included in the messages exchanged through a chat channel of the interactive chatting application (Liu discloses keyword being identified by monitoring chat record in an instant messaging application  during an instant messaging session (Liu, column 9,  lines 57-67 )).  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to monitor efficient a chat session for a specific subject by monitoring a specific keyword related to the subject by counting the number of appearances of the keyword related to the specific subject in a chat session.
 
4b. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Krishnarao et al. (hereinafter “Krishnarao”) (US 2015/0189483 A1), and further in view of Sirpal et al. (hereinafter “Sirpal”) (US 9,524,027 B2).  
 
Regarding claim 3, Tan discloses the system of claim 1.

wherein the message sharing server divides a screen display area of the terminal into at least two display areas and displays a screen in which messages of the interactive chatting application are exchanged and an execution screen of the heterogeneous application, or displays an existing screen display area of the heterogeneous application in common.  

       Krishnarao discloses wherein the message sharing server displays a screen in which messages of the interactive chatting application are exchanged (Krishnarao discloses a message application server displaying messages sharing conversations on a mobile station display  by grouping messages associated the same conversation together as a group display (Krishnarao, [0015]-[0016])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Krishnarao’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to display together on a mobile station messages that belong to the same conversation by doing message are more efficiently identified on the mobile device display.  

     Tan  in view of Krishnarao do not disclose wherein the message sharing server divides a screen display area of the terminal into at least two display areas and an execution screen of the heterogeneous application, or displays an existing screen display area of the heterogeneous application in common.  

      Sirpal discloses wherein the message sharing server divides a screen display area of the terminal into at least two display areas (Sirpal discloses first and second application views in a composite display are divided  of a smartphone (Sirpal, column 49, lines 20-26; fig. 59)) and an execution screen of the heterogeneous application, or displays an existing screen display area of the heterogeneous application in common (Sirpal discloses a multi-screen application being executed (Sirpal, column 19, lines 43-51])).         



4c. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of McDowell et al. (hereinafter “McDowell”) (US 2012/0092445 A1 A1).

Regarding claim 4, Tan discloses the system of claim 1.  

      Tan does not disclose wherein the message sharing server is implemented to perform a function of detecting that a heterogeneous application preset to share messages of the interactive chatting application is executed in each user's terminal.  

      McDowell discloses wherein the message sharing server is implemented to perform a function of detecting that a heterogeneous application preset to share messages of the interactive chatting application is executed in each user's terminal (McDowell discloses a capture device capture capturing the interaction of a user with a video chat application of a predicted chat application being executed at a user computer device (McDowell, [0071])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate McDowell’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to execute a chat application more efficiently by having the chat application being executed at the user device by doing so the time and the inconvenience of downloading an application when a use is moving from one location to another one  will be avoided.

4d. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Liu et al. (hereinafter “LiuIBM”) (US 2016/0241506 A1). 



      Tan does not disclose wherein the message sharing server is implemented to generate a message in a preset format on the basis of execution results of the at least one heterogeneous application and transmit the generated message through a chat channel of the interactive chatting application.  

      LiuIBM discloses wherein the message sharing server is implemented to generate a message in a preset format on the basis of execution results of the at least one heterogeneous application (LiuIBM discloses an integrated unified format being created from a first chat application and a second chad application using an heterogeneous platform  (LiuIBM, [0042]) ; where the heterogeneous platform being discloses in [0061]) and transmit the generated message through a chat channel of the interactive chatting application (LiuIBM discloses integrated chat records created from different chat applications being provided to a mobile device ( created and provided chat messages are equated to transmitted and generated message  (LiuIBM, [0020])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate LiuIBM’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide efficient data generated from multiple chat applications by using an integrated uniformed format.

4e. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Cao et al. (hereinafter “Cao”) (US 9,720,955 B1).  

Regarding claim 6, Tan discloses the system of claim 1.

      Tan does not disclose wherein when a message including a word or keyword related to a pre-designated heterogeneous application is detected in the messages exchanged through the interactive chatting application, the message sharing server automatically executes the related heterogeneous application or a heterogeneous application server by using the word or keyword included in the detected message.   

      Cao discloses wherein when a message including a word or keyword related to a pre-designated heterogeneous application is detected in the messages exchanged through the interactive chatting application (Cao discloses  when a computer detect trigged phrases from words that are relevant to previous topic search previously entered to a chat application among a several different applications (Cao, column 2, lines 62-66; column 12, lines 1-18)), the message sharing server automatically executes the related heterogeneous application or a heterogeneous application server by using the word or keyword included in the detected message (Cao discloses  a chat  application being automatically  predicted and executed when text is being re-typed in chat message made of several different applications (Cao, column 12, lines  1-18)). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Cao’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message.
 
Regarding claim 7, Tan and Cao disclose the system of claim 6.

      Tan does not disclose wherein when execution of the heterogeneous application or the heterogeneous application server automatically executed by using the word or keyword is finished, the message sharing server converts execution results of the heterogeneous application into a pre-designated chatting message and outputs the pre-designated chatting message to a chat channel of the interactive chatting application.   

      Cao discloses wherein when execution of the heterogeneous application or the heterogeneous application server automatically executed by using the word or keyword is finished (Cao discloses  a chat  application being automatically  predicted and executed when text is being re-typed in chat message made of several different applications; where the information associated with the results is entered in a new electronic message (Cao, column 12, lines  1-18)), the message sharing server converts execution results of the heterogeneous application into a pre-designated chatting message and outputs the pre-designated chatting message to a chat channel of the interactive chatting application (Cao discloses  outputting a text message being sent by a triggered chat application of the plurality of chatting application using generated rules and artificial machine languages that transformed phrase into a adapted local mode ( generated rules and artificial machine languages are converting the phrase into a local model)   (Cao, column 11, lines  2-11)).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Cao’s teachings with Tan’s teachings overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message.
 

4f. Claim 9 and 11- 12 rejected under 35 U.S.C. 103 as being unpatentable over Krishnarao et al. (hereinafter “Krishnarao”) (US 2015/0189483 A1), in view of Tan, in view of Liu, and further in view of Cao.   

Regarding claim 9, Krishnarao discloses a method of sharing a message of an interactive chatting application using a message sharing system including a message sharing server configured to share messages exchanged through an interactive chatting application with at least one heterogeneous application (Krishnarao discloses data several messages being exchanged with a user device to conduct an interactive short message conversation with the user (Krishnarao, [0002])). 

a message sharing device configured to be connected online to the message sharing server and to receive information for sharing the messages or information for executing a message sharing function from a terminal, the method comprising:  detecting, by the message sharing server, a message including a word or keyword related to at least one pre-designated heterogeneous application in the messages exchanged through the interactive chatting application; and automatically executing, by the message sharing server, at least one corresponding heterogeneous application or heterogeneous application server by using the word or keyword included in the message.  

          Tan discloses a message sharing device configured to be connected online to the message sharing server and to receive information for sharing the messages or information for executing a message sharing function from a terminal (Tan discloses  a user terminal 10 (user terminal 10 is the message sharing device) having an message interface that communicating with server Ser1 (message sharing sever) for communication data to  a friend terminal system 11 (friend terminal system 11 is the terminal ) (Tan, [0012]) Fig. 1). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Tan’s teachings with Krishnarao’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to monitor efficient a chat session for a specific subject by monitoring a specific keyword related to the subject by counting the number of appearance of the keyword in a chat session.

       Krishnarao in view of Tan do not disclose the method comprising: detecting, by the message sharing server, a message including a word or keyword related to at least one pre-designated heterogeneous application in the messages exchanged through the interactive chatting application; and automatically executing, by the message sharing server, at least one corresponding heterogeneous application or heterogeneous application server by using the word or keyword included in the message.  

         Liu discloses the method comprising: detecting, by the message sharing server, a message including a word or keyword related to at least one pre-designated heterogeneous application in the messages exchanged through the interactive chatting application (Liu discloses keyword being identified by monitoring chat record in an instant messaging application  during an instant messaging session (Liu, column 9,  lines 57-67 )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Krishnarao’s teachings in view of Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to monitor efficient a chat session for a specific subject by monitoring a specific keyword related to the subject by counting the number of appearance of the keyword in a chat session.
 
       Krishnarao in view of Tan and in view of Liu do not disclose automatically executing, by the message sharing server, at least one corresponding heterogeneous application or heterogeneous application server by using the word or keyword included in the message.

      Cao discloses automatically executing, by the message sharing server, at least one corresponding heterogeneous application or heterogeneous application server by using the word or keyword included in the message (Cao discloses  a chat  application being automatically  predicted and executed when text is being re-typed in chat message made of several different applications (Cao, column 12, lines  1-18)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Cao’s teachings with Krishnarao’s teachings in view of Tan’s teachings and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message.

Regarding claim 11, Krishnarao, Tan, Liu, and Cao disclose the method of claim 9. 

wherein in order to share the messages exchanged through the interactive chatting application with the heterogeneous application, the message sharing server shares the messages exchanged through the interactive chatting application with a corresponding heterogeneous application or a corresponding heterogeneous application server through an identifier pre-registered in a chat channel of the interactive chatting application.

         Tan discloses wherein in order to share the messages exchanged through the interactive chatting application with the heterogeneous application, the message sharing server shares the messages exchanged through the interactive chatting application with a corresponding heterogeneous application or a corresponding heterogeneous application server through an identifier pre-registered in a chat channel of the interactive chatting application (Tan discloses  a user terminal 10 (user terminal 10 is the message sharing device) having an message interface that communicating with server Ser1 (message sharing sever) for communication data to  a friend terminal system 11 (friend terminal system 11 is the terminal ) (Tan, [0012]) Fig. 1). 

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Tan’s teachings with Krishnarao’s teachings in view of in view of Liu’s teachings and in view of Cao’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message. 
   
Regarding claim 12, Krishnarao, Tan, Liu, and Cao disclose the method of claim 9, further comprising. 

       Krishnarao in view of Tan and  in view of Liu do not disclose when execution of the heterogeneous application or the heterogeneous application server automatically executed by using the word or keyword is finished, converting, by the message sharing server, execution results of the heterogeneous application or the heterogeneous application server into a pre-designated chatting message and outputting the pre-designated chatting message to a chat channel of the interactive chatting application

      Cao discloses when execution of the heterogeneous application or the heterogeneous application server automatically executed by using the word or keyword is finished (Cao discloses  a chat  application being automatically  executed when text is being re-typed in chat message made of several different applications; where the information associated with the results is entered in a new electronic message (Cao, column 12, lines  1-18)),  converting, by the message sharing server, execution results of the heterogeneous application  or the heterogeneous application server into a pre-designated chatting message and outputting the pre-designated chatting message to a chat channel of the interactive chatting application (Cao discloses  outputting a text message being sent by a triggered chat application of the plurality of chatting application using generated rules and artificial machine languages that transformed phrase into a adapted local mode ( generated rules and artificial machine languages are converting the phrase into a local model)   (Cao, column 11, lines  2-11)).      

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Cao’s teachings with Krishnarao’s teachings in view of Tan’s teachings and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message.

4g. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnarao, in view of Tan, in view of Liu, in view of Cao as applied to claims 9 and 11-12 above, and further in view of Sirpal. 
 
Regarding claim 10, Krishnarao, Tan, Liu, and Cao disclose the method of claim 9, wherein in order to share the messages exchanged through the interactive chatting application with the heterogeneous application, the message sharing server divides a screen display area of the terminal into at least two display areas and displays a screen in which messages of the interactive chatting application are exchanged (Krishnarao discloses a message application server displaying messages sharing conversations on a mobile station   by grouping messages associated the same conversation together as a group display (Krishnarao, [0015]-[0016])).

       Krishnarao in view of Tan, in view of Liu, and in view of Cao do not disclose an execution screen of the heterogeneous application or displays an existing screen display area of the heterogeneous application in common.  
 
         Sirpal discloses an execution screen of the heterogeneous application or displays an existing screen display area of the heterogeneous application in common (Sirpal discloses a multi-screen application being executed (Sirpal discloses a multi-screen application being executed (Sirpal, column 19, lines 43-51])).          

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sirpal’s teachings with Krishnarao’s teachings, in view of Tan’s teachings, in view of Liu’s teachings , and in view of Cao’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to monitor efficient a chat session for a specific subject by monitoring a specific keyword related to the subject by counting the number of appearance of the keyword in a chat session. 

4h. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnarao, in view of Tan, in view of Liu, in view of Cao as applied to claims 9 and 11-12 above, and further in view of WONG et al. (hereinafter “WONG “) ( WO 02/101483 A2). 

Regarding claim 13, Krishnarao, Tan, Liu, and Cao disclose the method of claim 9. 

       Krishnarao in view of Tan and  in view of Liu do not disclose wherein in order to automatically execute the heterogeneous application or the heterogeneous application server, the message sharing server applies, to the keyword, a weight calculated on the basis of the number of times that the same keyword has been mentioned and the number of users who have mentioned the same keyword in the messages exchanged through the chatting APP.    

      Cao discloses wherein in order to automatically execute the heterogeneous application or the heterogeneous application server, the message sharing server applies, to the keyword (Cao discloses  a chat  application being automatically  executed when text is being re-typed in chat message made of several different applications (Cao, column 12, lines  1-18)), a weight calculated on the basis of the number of times that the same keyword has been mentioned (Cao discloses a number of user input (keyword entered by the user) obtaining topic related to a chat conversation  (topic related to a chat conversation is equated to  keyword in a messages of chatting APP) (Cao, column 12, lines  1-18)). 
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Cao’s teachings with Krishnarao’s teachings in view of Tan’s teachings and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide an integrated message  to a user device automatically by using the result of a previous  search to a given chat application without re-typing the text already in a graphical keyboard when a relevant search come up as a search query message.

       Krishnarao in view of Tan, in view of Liu, and in view of Cao do not disclose the number of users who have mentioned the same keyword in the messages exchanged through the chatting APP.

      WONG discloses the number of users who have mentioned the same keyword in the messages exchanged through the chatting APP (WONG discloses a number user station being part of chat conversations  using a keyword related to a topic using keyword-model of interest (WONG , abstract)).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate WONG’s teachings with Krishnarao’s teachings 


4i. Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2018/0144236 A1) in view of Krishnarao et al. (hereinafter “Krishnarao”) (US 2015/0189483 A1), and further in view of Beslic et al. (hereinafter “Beslic”) (US 2014/0280612 A1).

Regarding claim 14, Tan discloses a method of sharing a message of an interactive chatting application using a message sharing system including a message sharing server  (Tan discloses  Ser1 that is a first server sharing weather messages to users (Tan, [0012])) and a message sharing device configured to be connected online to the message sharing server and to receive information for sharing the messages or information for executing a message sharing function from a terminal (Tan discloses  a user terminal 10 (user terminal 10 is the message sharing device) having an message interface that communicating with server Ser1 (message sharing sever) for communication data to  a friend terminal system 11 (friend terminal system 11 is the terminal ) (Tan, [0012]) Fig. 1).  

      Tan does not disclose a message sharing server configured to share messages exchanged through an interactive chatting application with at least one heterogeneous application, the method comprising:  receiving, by a heterogeneous application server, a chat channel addition request message for requesting to add a service identifier of a heterogeneous application or an identifier of the interactive chatting application to a chat channel as a group user through the heterogeneous application in the terminal; transmitting, by the heterogeneous application server, a chat channel creation request message for requesting to create a chat channel including, as interlocutors, group users who have been requested to be added to the chat channel as the group user to the interactive chatting application server; and creating, by the interactive chatting application server, a chat channel according to the chat channel creation request message and adding the service identifier of the heterogeneous application in the terminal or the identifier of the interactive chatting application to the chat channel.   

      Krishnarao discloses configured to share messages exchanged through an interactive chatting application with at least one heterogeneous application (Krishnarao discloses data several messages being exchanged with a user device to conduct an interactive short message conversation with the user (Krishnarao, [0002])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Krishnarao’s teachings with Tan’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to generate a scalable coding scheme by sending a video media in two different streams that can be combined based on the quality of service expected. 
 
      Tan in view of Krishnarao do not disclose the method comprising:  receiving, by a heterogeneous application server, a chat channel addition request message for requesting to add a service identifier of a heterogeneous application or an identifier of the interactive chatting application to a chat channel as a group user through the heterogeneous application in the terminal; transmitting, by the heterogeneous application server, a chat channel creation request message for requesting to create a chat channel including, as interlocutors, group users who have been requested to be added to the chat channel as the group user to the interactive chatting application server; and creating, by the interactive chatting application server, a chat channel according to the chat channel creation request message and adding the service identifier of the heterogeneous application in the terminal or the identifier of the interactive chatting application to the chat channel.  

      Beslic discloses the method comprising:  receiving, by a heterogeneous application server, a chat channel addition request message for requesting to add a service identifier of a heterogeneous application or an identifier of the interactive chatting application to a chat channel as a group user through the heterogeneous application in the terminal (Beslic discloses receiving a request message from a user device to enter chat channel where a plurality ;
        transmitting, by the heterogeneous application server, a chat channel creation request message for requesting to create a chat channel including (Beslic discloses information for creating a chat service being input by a user ( inputting information for creating  a chat service is equated to creating a message request) (Beslic, [0164])), as interlocutors, group users who have been requested to be added to the chat channel as the group user to the interactive chatting application server (Beslic discloses individual chat host and other representatives of a chat session being designed (Beslic, [0167])); and 
         creating, by the interactive chatting application server, a chat channel according to the chat channel creation request message (Beslic discloses information for creating a chat service being input by a user ( inputting information for creating  a chat service is equated to creating a message request) (Beslic, [0164]))and adding the service identifier of the heterogeneous application in the terminal or the identifier of the interactive chatting application to the chat channel (Beslic discloses creating a chat channel by a user at a user interface creating business profile, channel purpose, event profile and for designing host representative for handling chat sessions, and for electing  (Beslic, [0166]-[0168])).   
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Beslic’s teachings with Tan’s teachings in view of Krishnarao’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to create a chat session efficiently by using a user interface that let a chat session designer to design component of a cat session. 


Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455